DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozkan et al. (US Patent 6,748,421 B1 – hereinafter Ozkan) and Melo (US Patent 9,531,987 B1 – hereinafter Melo).
Regarding claim 1, Ozkan discloses a video content collection system to guide a user, absent interaction with a directing party, in the selection and capture of one or more segments of video content for the generation and return of final content, the system comprising: a first computing device having camera circuitry, communication circuitry, and physical memory storing instructions that cause said first computing device (Figs. 1A-1B) to: provide a video content collection platform adapted to assist users with the selection and capture of video content used to generate final content (Fig. 1B-1D; Figs. 2-11); receive from said user a request to generate said final content through said video content collection platform (column 11, lines 1-20 – receiving from the user a request to generate a video message); receive from said user a story template selection comprising one or more indicators of desired story characteristics (Figs. 4-11; column 28, lines 20-24 – a story template selection comprising one or more indicators indicating nodes, each of which is a topic – the topics are interpreted as desired characteristics); determine one or more predefined storyline options based, at least in part, on said story template selection, said one or more storyline options relating to all or a portion of said desired story characteristics (Figs. 4-11; column 12, lines 20-29 – determining options, e.g. whether to add or delete or modify nodes); send information causing said one or more predefined storyline options to be presented to said user (Figs. 4-11 – sending the information to be presented to the user as updated video message structure); receive from said user a request to utilize a story template selected from said one or more predefined storyline options presented to said user, wherein said selected story template comprises one or more video content requests (Figs. 4-11; column 12, lines 20-29; column 15, lines 13-24 – receiving from the user, commands, i.e. clicking on corresponding buttons to add, remove, edit nodes and labels, etc. – the selected story template, i.e. the updated video message structure, comprising one or more video content requests in form of prompts for content as further described at least at column 28, lines 24-32); send information causing said one or more video content requests to be presented to said user (column 28, lines 24-32 – sending prompts to be presented to the user); capture through said camera circuitry and store one or more custom videos associated with each of said video content requests (column 15, lines 25-39; Fig. 1D – capturing one or more custom videos using the camera); generate compiled data for said final content comprising said one or more custom videos and association of each of said one or more custom videos with at least one of said video content requests (column 12, lines 43-58 – generating compiled data as the message structure with links, e.g. timestamps to denote start and end times of the associated custom videos); communicate said compiled data to a first storage location (column 23, lines 15-22 – communicating the video message structure and the video file to a receiver or storing locally on a memory as described at least at column 19, lines 40-52).
However, Ozkan does not disclose communicating said compiled data to a final content generation system producing said final content from all of a portion of said compiled data; the first computing device to communicate said compiled data to generate an indicator for said for said final content, wherein said indicator is selectable to retrieve said final content from a first storage location; and send information causing said indicator to be presented to said user; wherein said indicator enables the retrieval and access of at least a portion of said final content by said first computing device from said first storage location in response to said indicator being selected.
Melo discloses communicating compiled data to a final content generation system producing said final content from all of a portion of compiled data (Fig. 2; column 5, lines 58-60 – communicating gathered data to a server that produces final content from all of a portion of provided data); a computing device to generate an indicator for said for said final content, wherein said indicator is selectable to retrieve said final content from a first storage location (column 11, lines 10-17 – generating a link to the final video); and send information causing said indicator to be presented to said user (column 11, lines 10-17 – sending the link to a user); wherein said indicator enables the retrieval and access of at least a portion of said final content by said first computing device from said first storage location in response to said indicator being selected (column 11, lines 10-17 – the link enables accesses to the final video).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Melo into the system taught by Ozkan to reduce the size of the video message to containing only relevant and interesting points, and to facilitate sharing and accessing the final message.
Regarding claim 2, Ozkan also discloses said selected story template further comprises a default arrangement for said one or more video content requests, wherein said compiled data further comprises said default arrangement (column 28, lines 19-24 – the arrangement of the selected template before any editing), and wherein said final content generation system is disposed in said first computing device physical memory and includes instructions that cause said first computing device to: provide a video editing platform adapted to assist users with generation of final content comprising a final video adapted from all or a portion of said custom videos (column 11, lines 33-46; column 14, lines 8-13;  column 28, lines 57-58); send information causing identifiers of each of said all or a portion of said custom videos to be presented to said user according to said default arrangement (Figs. 3-11 – before any editing of the video message structure); send information causing indicators representing editing tasks to be presented to said user, wherein said editing tasks include one or more of trimming one of said custom videos, altering the arrangement of said one or more custom videos, adding a text overlay to one of said custom videos, and adding music to one or more of said custom videos (Figs. 9-11; column 17, lines 41-48 – by moving a node to another location to alter the arrangement of one or more custom videos); receive from said user a request to perform one of said editing tasks on one or more of said custom videos through selection of an editing task indicator and one or more identifiers associated with one or more custom videos (Figs. 9-11; column 17, lines 41-48 – receiving a request to move a node to another location though selection corresponding node indicators and identifiers); perform said editing task represented by said selected editing task indicator on said one or more custom videos associated with said selected identifiers (Figs. 9-11; column 17, lines 41-48 – performing the move). Melo as described in claim 1 above discloses the device to generate said final video from said custom videos and including results of performed editing tasks (Fig. 2; column 5, lines 58-60 – a server producing final content from all of a portion of provided data); and store said final video in said first storage location (Fig. 2; column 5, lines 58-60 – storing in a server).
	Regarding claim 3, see the teachings of Ozkan and Melo as discussed in claim 1 above, in which Melo also discloses said final content generation system comprises an editing system disposed in a storage location independent of said first computing device having physical memory storing instructions that cause said editing system to generate and store in said first storage location said final content comprising a final video adapted from all or a portion of said custom videos in an arrangement (Fig. 2; column 5, lines 58-60 – a server producing final content from all of a portion of provided data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Melo into the system taught by Ozkan to reduce the size of the video message to containing only relevant and interesting points, and to facilitate sharing and accessing the final message as already discussed in claim 1 above.
Regarding claim 9, see the teachings of Ozkan and Melo as discussed in claim 1 above. However, Ozkan and Melo do not disclose said final content comprises a marketing video.
A video message as a marketing video is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate producing a marketing video into the system taught by Ozkan and Melo for commercial purposes.
Regarding claim 10, Ozkan also discloses said video content requests include at least one request for a video interview (column 16, lines 64-67 – Examiner interprets the video requests include a request for capturing a video of user thus including a video interview). 
Regarding claim 11, Ozkan also discloses said first storage location is disposed on said first computing device (column 19, lines 40-52).
Regarding claim 12, Melo also discloses said first storage location is disposed externally to said first computing device (column 11, lines 10-17).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Melo into the system taught by Ozkan to facilitate sharing and accessing the final message.
Regarding claim 13, Ozkan also discloses said predefined storyline options are disposed in said physical memory of said first computing device (Figs. 4-11 – options are disposed in physical memory of the first computing device for display).
Regarding claim 14, Ozkan also discloses said first computing device physical memory further includes instructions that cause said first computing device to acquire predefined storyline options from a remote storage location (column 24, lines 25-34 – from a remote location).
Regarding claim 15, Ozkan also discloses each of said one or more video content requests relate to a story element of a storytelling framework (Figs. 4-11; column 12, lines 20-29; column 15, lines 13-24 – each of the content requests relate to a story element of a storytelling framework, which is a node of the video message structure).
Regarding claim 16, Ozkan also discloses at least one of said one or more video content requests relate to story elements identifying a hero, said hero’s desire, and growth of said hero (Figs. 2, 4-11; column 12, lines 20-29; column 15, lines 13-24 – each of the content requests relate to a story element of a storytelling framework, which is a node of the video message structure, identifying a person, which can be a hero, his or her desire, and his or her growth).
Regarding claim 17, Ozkan also discloses at least one of said one or more video content requests relates to story elements identifying a hero, disruption experienced by said hero, said hero’s desire, conflicts preventing said hero from said hero’s desire, growth of said hero, and a call to action relating to said hero  (Figs. 2, 4-11; column 12, lines 20-29; column 15, lines 13-24 – each of the content requests relate to a story element of a storytelling framework, which is a node of the video message structure, identifying a person, which can be a hero, his or her desire, disruption experienced by him or her, etc.).
Regarding claim 18, Ozkan also discloses each of said one or more video content requests relate to a story element of a storytelling framework and said default arrangement relates to a story arc of said storytelling framework (Figs. 2, 4-11; column 12, lines 20-29; column 15, lines 13-24).
Regarding claim 19, Ozkan also discloses at least one of said one or more video content requests relate to interview questions supporting said storytelling framework (Figs. 2, 4-11; column 12, lines 20-29; column 15, lines 13-24 – the user can capture video content related to interview questions supporting the storytelling framework). 
Regarding claim 20, Ozkan also discloses at least one of said one or more video content requests include a request for non-interview custom video content supporting said storytelling framework (Figs. 2, 4-11; column 12, lines 20-29; column 15, lines 13-24 – the user can capture video content related to non-interview custom video supporting the storytelling framework).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ozkan and Melo as applied to claims 1-3 and 9-20 above, and further in view of Belz (US 2005/0102521 A1 – hereinafter Belz).
Regarding claim 4, see the teachings of Ozkan and Melo as discussed in claim 1 above. However, Ozkan and Melo do not disclose said selected story template further comprises release forms associated with said video content requests and said physical memory further stores instructions to: send information causing one or more release forms to be presented to said user; and capture and store one or more release acceptance indicators associated with said one or more release forms.
Belz discloses a template comprises release forms associated with content requests and a physical memory stores instructions to: send information causing one or more release forms to be presented to a user ([0022]; Fig. 3 – presenting release forms to a user); and capture and store one or more release acceptance indicators associated with said one or more release forms ([0022]-[0023]; Fig. 3 – capturing and storing user’s signature associated with the release forms).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Belz into the selected story template taught by Ozkan and Melo to obtain authorization from the user regarding capturing his or her video images to avoid any potential legal disputes in future.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484